DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Min (US Pat Pub# 2006/0083206) in view of Leabman (US Pat Pub# 2017/0085112) and further in view of Morgan et al. (US Pat Pub# 2003/0208715).
Regarding claim 1, Min teaches a method for saving power of a radio frequency system including an RF transmitter, an RF receiver and a controller, the method comprising transmitting, by the RF transmitter 260 (Fig. 3) a data frame at a transmission power level (Abstract and Sections 0022-0023, transmitting a beacon frame etc.); receiving, by the RF receiver 210 (Fig. 3); increasing, by the controller, the 
Leabman teaches a method for saving power of a radio frequency system, comprising transmitting, by the RF transmitter 101a (Fig. 1) a data frame at a transmission power level; receiving, by the RF receiver 111a/111b (Fig. 1) the data frame from the RF transmitter 203 (Fig. 2 and Sections 0103, 0107, and 0156, receiving the transmitted signals to analyze etc.), determining, by the controller, whether the data frame is received in full by the RF receiver (Sections 0028-0029, adjusting power based on received information etc.).
Therefore, it would have been obvious at the time of the invention to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate receiving the RF transmission from the RF transmitter as taught by Leabman into Min’s method in order to improve power efficiency and safety (Section 0005).
Min and Leabman fail to teach increasing transmission power for a subsequent data frame.
Morgan teaches determining, by the controller, whether the data frame is received in full by the RF receiver (Section 0020, determining if the entire frame is received correctly); increasing, by the controller, the transmission power level of the RF transmitter for a subsequent transmission of a subsequent data frame in the even the 
Therefore, it would have been obvious at the time of the invention to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate increasing transmission power for a subsequent data frame as taught by Morgan into receiving the RF transmission from the RF transmitter as taught by Leabman into Min’s method in order to improve efficiency (Section 0005).
Regarding claim 5, Morgan further teaches wherein the controller increases the transmission power level of the RF transmitter to a second transmission power level in the event the data frame is not received by the RF receiver (Section 0020, if the entire frame is not received correctly increasing the transmission power for subsequent data frames).
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Min (US Pat Pub# 2006/0083206) in view of Leabman (US Pat Pub# 2017/0085112) and further in view of Morgan et al. (US Pat Pub# 2003/0208715) and further in view of Strommer et al. (US Pat Pub# 2016/0197510).
Regarding claim 2, Min in view of Leabman and further in view of Morgan teaches the limitations in claim 1.  Min, Morgan, and Leabman fail to teach a transponder.
Strommer teaches supplying an interim transponder configured for initiating a request for the RF transmitter to send the RF transmission (Section 0027, activating a transponder based on power request).

Regarding claim 3, Strommer further teaches wherein the interim transponder is capable of receiving and transmitting wireless radio signal or radio frequency protocol (Fig. 2, NFC receiving and transmitting).
Regarding claim 4, Leabman further teaches wherein the wireless radio signal or radio frequency protocol is selected from the group consisting of low frequency, Bluetooth Low Energy, Bluetooth and ultra wide band (Section 0178, BLE).
Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Min (US Pat Pub# 2006/0083206) in view of Leabman (US Pat Pub# 2017/0085112) and further in view of Morgan et al. (US Pat Pub# 2003/0208715) and further in view of Kanamarlapudi et al. (US Pat Pub# 2015/0036668).
Regarding claim 6, Min in view of Leabman and further in view of Morgan teaches the limitations in claim 1.  Min, Morgan, and Leabman fail to teach maintaining the transmission power level.
Kanamarlapudi further teaches wherein the controller maintains the transmission power level of the RF transmitter in the event that the data frame is received by the RF receiver (Section 0076, receiving an ACK message maintaining power level).

Regarding claim 9, Kanamarlapudi further teaches a plurality of RF transmitters, one or more adjustments for transmission power level are repeated with each of the RF transmitters of the RF system, for adjusting the overall transmission power level of an entire RF system (Fig. 1 and Sections 0026-0028, 0075, and 0088, access point connected to multiple terminals that can adjust power transmission levels etc.).
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Min (US Pat Pub# 2006/0083206) in view of Leabman (US Pat Pub# 2017/0085112) and further in view of Morgan et al. (US Pat Pub# 2003/0208715) and further in view of Uemura (US Pat Pub# 2010/0290407).
Regarding claim 7, Min in view of Leabman and further in view of Morgan teaches the limitations in claim 1.  Min, Morgan, and Leabman fail to teach resetting the transmission power.
Uemura teaches wherein the control algorithm resets the transmission power level of the RF transmitter to a default setting after a period of time (Sections 0157-0158, after a period of time resetting the transmission power).
	Therefore, it would have been obvious at the time of the invention to one of ordinary skill in the art before the effective filing date of the claimed invention to 
Regarding claim 8, Uemura further teaches wherein in the event that the data frame is not received by the RF receiver at default setting (Sections 0157-0158, after a period of time of NACK messages resetting the transmission power).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Min (US Pat Pub# 2006/0083206) in view of Leabman (US Pat Pub# 2017/0085112) and further in view of Morgan et al. (US Pat Pub# 2003/0208715) and further in view of Leabman (US Pat Pub# 2020/0006988).
Regarding claim 10, Min in view of Leabman and further in view of Morgan teaches the limitations in claim 1.  Min, Morgan, and Leabman fail to teach a radio frequency system within a motor vehicle.
Leabman’988 teaches a method of saving power of a radio frequency system within a motor vehicle (Figs. 4A-C, Figs. 5A-D, and Figs. 6B-C, radio frequency system in a motor vehicle).
	Therefore, it would have been obvious at the time of the invention to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a radio frequency system within a motor vehicle as taught by Leabman’988 into increasing transmission power for a subsequent data frame as taught by Morgan into receiving the RF transmission from the RF transmitter as taught by Leabman into Min’s method in order to improve convenience (Section 0043).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Min (US Pat Pub# 2006/0083206) in view of Leabman (US Pat Pub# 2017/0085112) and further in view of Morgan et al. (US Pat Pub# 2003/0208715) and further in view of Leabman (US Pat Pub# 2020/0006988).
Regarding claim 11, Min in view of Leabman and further in view of Morgan teaches the limitations in claim 1 which are similar to the limitations in claim 11.  However, Min, Morgan, and Leabman fail to teach a motor vehicle.
Leabman’988 teaches wherein the radio frequency system is embedded within a motor vehicle (Figs. 4A-C, Figs. 5A-D, and Figs. 6B-C, radio frequency system in a motor vehicle).
Therefore, it would have been obvious at the time of the invention to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a radio frequency system within a motor vehicle as taught by Leabman’988 into increasing transmission power for a subsequent data frame as taught by Morgan into receiving the RF transmission from the RF transmitter as taught by Leabman into Min’s method in order to improve convenience (Section 0043).
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Min (US Pat Pub# 2006/0083206) in view of Leabman (US Pat Pub# 2017/0085112) and further in view of Morgan et al. (US Pat Pub# 2003/0208715) and further in view of Leabman (US Pat Pub# 2020/0006988) and further in view of Strommer et al. (US Pat Pub# 2016/0197510).

Strommer teaches an interim transponder to initiate one or more requests for the RF transmitter to send a RF transmission. (Section 0027, activating a transponder based on power request).
	Therefore, it would have been obvious at the time of the invention to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a transponder as taught by Strommer into a radio frequency system within a motor vehicle as taught by Leabman’988 into increasing transmission power for a subsequent data frame as taught by Morgan into receiving the RF transmission from the RF transmitter as taught by Leabman into Min’s method in order to in order to improve efficiency (Section 0008).
Regarding claim 13, Strommer further teaches wherein the interim transponder is operable to receive and transmit a wireless radio signal or a radio frequency protocol (Fig. 2, NFC receiving and transmitting).
Regarding claim 14, Leabman further teaches wherein the wireless radio signal or radio frequency protocol is selected from the group consisting of low frequency, Bluetooth Low Energy, Bluetooth and ultra wide band (Section 0178, BLE).
Response to Arguments
Applicant’s arguments with respect to claims 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW WENDELL whose telephone number is (571)272-0557.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW WENDELL/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        4/28/2021